DETAILED ACTION
Claims 1-23 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit that” in claims 1 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that there does not appear to be a corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. Thus the claims have been interpreted as comprising code, or a program per se, see rejection under 35 USC 101 below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) making an evaluation in response to receiving information. 
This judicial exception is not integrated into a practical application because they are broad enough to cover making a determination in the mind, other than the generic computer components. 
Regarding Prong One, these steps, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “apparatus”, nothing in the claim element precludes the step from practically being performed in the human mind. For example, but for the “apparatus” language, the claim encompasses a user validating/tracking license keys assigned to computers. 
Regarding Prong Two, there are no additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only use generic computer components. Mere instructions to apply an exception using generic components cannot provide an inventive concept. Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claims recite a mental process and are not patent eligible.
The claims are directed to well-understood, routine, and conventional activity as evidenced by the “background art” section.
Claims 11 and 22 are further rejected under 35 USC 101 as being directed to a program per se.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lemelev (20150319148), and further in view of Mahindru (20180053271).
Regarding claims 1, 10, and 11, Lemelev teaches An information processing apparatus comprising: / An information processing method comprising: / A program for causing a computer to execute processing for (abstract):
a storage control unit that controls a storage unit to store a combination of a device unique key and an installation key, the device unique key being a key unique to an electronic device, and the installation key being a key for installing a license to the electronic device (par.12-13, 113-120); and 
a license management unit that updates information regarding a status of the license in a case where a combination of the device unique key corresponding to license return (expiration) information and the installation key corresponding to installation key information in the license return (expiration) information coincides with a combination stored in the storage unit, the license return (expiration) information being information including the installation key information corresponding to the installation key and generated by the electronic device (par.66-82, 96-106).
Lemelev teaches managing, tracking, and updating licenses associated with installation keys, product keys, and activation keys to associate licenses to particular devices (par.60-100), but does not expressly disclose, however, Mahindru teaches tracking licenses and returning licenses when no longer in use (par.33-34). 
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Lemelev to use licenses as taught by Mahindru.
One of ordinary skill in the art would have been motivated to perform such a modification to provide more flexibility for license use (Mahindru, par.1-17, 55-69).
Regarding claims 12, 21, and 22, Lemelev teaches An electronic device comprising: / An information processing method comprising: / A program for causing a computer of an electronic device to execute processing for (abstract): 
a key generation unit that generates a device unique key that is a key unique to every device (par.12-13, 113-120); and 
a data generation unit that generates license return  (expiration) information, the license return  (expiration) information being information which includes installation key information corresponding to an installation key supplied from a first information processing apparatus in order to install a license and whose security is secured using the device unique key and being information which is used for returning  (expiration) the license to the first information processing apparatus.
Lemelev teaches managing, tracking, and updating licenses associated with installation keys, product keys, and activation keys to associate licenses to particular devices (par.60-100), but does not expressly disclose, however, Mahindru teaches tracking licenses and returning licenses when no longer in use (par.33-34). 
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Lemelev to use licenses as taught by Mahindru.
One of ordinary skill in the art would have been motivated to perform such a modification to provide more flexibility for license use (Mahindru, par.1-17, 55-69).
Regarding claim 23, Lemelev teaches An information processing system comprising: an electronic device; a first information processing apparatus; and a second information processing apparatus (abstract), 
wherein the electronic device generates a device unique key that is a key unique to the electronic device (par.12-13, 113-120), and 
generates license return  (expiration) information, the license return  (expiration) information being information which includes installation key information corresponding to an installation key supplied from the second information processing apparatus in order to install a license and whose security is secured using the device unique key, the first information processing apparatus transmits the license return  (expiration) information to the second information processing apparatus, and the second information processing apparatus updates information regarding a status of the license in a case where a combination of the device unique key corresponding to the license return  (expiration) information and the installation key corresponding to the installation key information in the license return  (expiration) information coincides with a combination stored in a storage unit (par.66-82, 96-106).
Lemelev teaches managing, tracking, and updating licenses associated with installation keys, product keys, and activation keys to associate licenses to particular devices (par.60-100), but does not expressly disclose, however, Mahindru teaches tracking licenses and returning licenses when no longer in use (par.33-34). 
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Lemelev to use licenses as taught by Mahindru.
One of ordinary skill in the art would have been motivated to perform such a modification to provide more flexibility for license use (Mahindru, par.1-17, 55-69).
Regarding claim 2, Lemelev/Mahindru teaches wherein the license management unit generates the installation key using device information that is information including the device unique key and generated by the electronic device, and the storage control unit controls the storage unit to store a combination of the device unique key in the device information and the installation key generated by the license management unit (Lemelev, 113-120).
Regarding claim 3, Lemelev/Mahindru teaches wherein the device unique key is generated before the device information is generated for a first time by the electronic device (Lemelev, 12-13, 45-50, 71-82).
Regarding claim 4, Lemelev/Mahindru teaches a data generation unit that generates license communication information that is information including the installation key and used for installing the license in the electronic device (Lemelev, 12-13, 45-50, 71-82).
Regarding claim 5, Lemelev/Mahindru teaches wherein the license management unit further generates an installation key management identification (ID) having a data length shorter than that of the installation key and unique to the installation key, the storage control unit controls the storage unit to store a combination of the device unique key, the installation key, and the installation key management ID, the license communication information includes the installation key and the installation key management ID, and the installation key information includes at least one of at least a part of the installation key or the installation key management ID (Lemelev, 91-97).
Regarding claim 6, Lemelev/Mahindru teaches wherein the license return information stores a hash value of data in the license return information, and the license management unit calculates a hash value of data in the license return information using the device unique key stored in the storage unit, and updates the information regarding the status of the license in a case where the calculated hash value coincides with the hash value in the license return information and the installation key combined with the device unique key in the storage unit coincides with the installation key corresponding to the installation key information in the license return information (Lemelev, 91-97, Mahindru, 33-34).
Regarding claim 7, Lemelev/Mahindru teaches wherein the storage control unit controls the storage unit to store a combination of the device unique key, the installation key, and a device unique ID that is an ID unique to the electronic device, the license return information further includes the device unique ID of the electronic device, and the license management unit updates the information regarding the status of the license in a case where a combination of the device unique key corresponding to the license return information, the installation key corresponding to the installation key information in the license return information, and the device unique ID in the license return information coincides with a combination stored in the storage unit (Lemelev, 91-97, Mahindru, 33-34).
Regarding claim 8, Lemelev/Mahindru teaches a communication control unit that controls reception of the license return information from another information processing apparatus that transmits the license return information stored in a removable medium by the electronic device (Lemelev, 91-97, 111-122, Mahindru, 33-34).
Regarding claim 9, Lemelev/Mahindru teaches wherein the license management unit updates the information regarding the status of the license in a case where the license is deactivated in the electronic device and is usable in another electronic device (Mahindru, 34-37).
Regarding claim 13, Lemelev/Mahindru teaches wherein the data generation unit further generates device information that is information including the device unique key and used for issuing the license in the first information processing apparatus (Lemelev, 113-120).
Regarding claim 14, Lemelev/Mahindru teaches wherein the key generation unit generates the device unique key before the device information is generated for a first time (Lemelev, 113-120).
Regarding claim 15, Lemelev/Mahindru teaches a license management unit that installs the license and deactivates the license returned to the first information processing apparatus, using the installation key included in license communication information, the license communication information being information generated by the first information processing apparatus using the device information (Mahindru, 34-37).
Regarding claim 16, Lemelev/Mahindru teaches wherein the license communication information includes the installation key and an installation key management ID having a data length shorter than that of the installation key and unique to the installation key, and the installation key information includes at least one of at least a part of the installation key or the installation key management ID (Lemelev, 91-97).
Regarding claim 17, Lemelev/Mahindru teaches wherein the data generation unit calculates a hash value of data in the license return information using the device unique key, and stores the hash value in the license return information (Lemelev, 91-97, Mahindru, 33-34).
Regarding claim 18, Lemelev/Mahindru teaches wherein the license return information further includes a device unique ID that is an ID unique to the electronic device (Lemelev, 12-13, 45-50, 71-82).
Regarding claim 19, Lemelev/Mahindru teaches wherein the data generation unit stores the license return information in a removable medium, and a second information processing apparatus transmits the license return information stored in the removable medium to the first information processing apparatus (Mahindru, 34-37).
Regarding claim 20, Lemelev/Mahindru teaches a user interface control unit that controls display of a screen used for selecting a function of returning the license, wherein the data generation unit generates the license return information used for returning the license of the function selected on the screen (Lemelev, 51-63, Mahindru, 34-37, 55-59).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Agrawal (20120110342) teaches transfer of licenses among devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419